Case 2:20-cv-17924-CCC-ESK Document 3 Filed 12/23/20 Page 1 of 3 PageID: 36




GREENBERG TRAURIG, LLP
Robert H. Bernstein (017451982)
500 Campus Drive, Suite 400
Florham Park, New Jersey 07932
(973) 360-7946
Attorneys for Defendant
Related Management Company, L.P.

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


Sira Traore and Alassane Diane, her Husband,
                        Plaintiff,
                                                               CIVIL ACTION
v.
                                                          No. 2:20-cv-17924-CCC-ESK
Fairview Homes Preservation LP, Bernard
Freund, Related Management Company, LP,               NOTICE OF MOTION TO DISMISS
and Ricardo Mendoza,
                        Defendants.

TO:     Philip B. Vinick
        7 Becker Farm Road
        Suite 106
        Roseland, New Jersey 07068
        Attorneys for Plaintiff

        PLEASE TAKE NOTICE that on Tuesday, January 19, 2021 at 9:00 A.M. or as soon

thereafter as counsel may be heard, Greenberg Traurig, LLP, attorneys for Defendant Related

Management Company, L.P., will move before this Court, at the Martin Luther King Building &

U.S. Courthouse, 50 Walnut Street, Newark, NJ 07101, for an Order, pursuant to Fed. Rule of Civ.

Pro. 12(b)(6), dismissing Plaintiffs’ Amended Complaint, with prejudice.

        IN SUPPORT of this motion, Defendant shall rely on the attached Brief in Support of

Motion to Dismiss and Declaration of Rebecca Holtzman, with annexed exhibits.

        A proposed form of Order is also submitted.

        Oral argument is requested if the motion is opposed.



ACTIVE 54383560v1
Case 2:20-cv-17924-CCC-ESK Document 3 Filed 12/23/20 Page 2 of 3 PageID: 37




                                              GREENBERG TRAURIG, LLP
                                              Attorneys for Defendant
                                              Related Management Company, L.P.


                                              By:    /s/Robert H. Bernstein
                                                    ROBERT H. BERNSTEIN
                                                      A Member of the Firm
Dated: December 23, 2020




ACTIVE 54383560v1                    2
Case 2:20-cv-17924-CCC-ESK Document 3 Filed 12/23/20 Page 3 of 3 PageID: 38




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this day, I electronically filed a true and correct copy of the

foregoing Notice of Motion to Dismiss Plaintiffs’ Amended Complaint, supporting Brief and

Declaration of Rebecca Holtzman, with annexed exhibits, and proposed form of Order using the

CM/ECF system which will send e-mail notifications of such filing to the following attorneys of

record:

                                Philip B. Vinick
                                7 Becker Farm Road
                                Suite 106
                                Roseland, New Jersey 07068
                                Attorneys for Plaintiff


Dated: December 23, 2020                              _____/s/ Robert H. Bernstein_____
                                                             Robert H. Bernstein




ACTIVE 54383560v1                                3
